— In an action for divorce and ancillary relief, the plaintiff husband appeals from so much of an order of the Supreme Court, Queens County (Beerman, J.), dated March 28, 1988, as, upon granting reargument, adhered to its prior determination awarding the defendant wife temporary maintenance and child support.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff husband, the 50% owner of an apparently successful furniture business, asserts that his "salary” as "foreman” of that business will be exhausted by the temporary maintenance and child support awards made by Supreme Court, to which it adhered on reargument. However, while the contradictory affidavits shed little probative light on the total amount of the plaintiff’s earnings, the family life-style and his present life-style indicate that his income is in excess of that alleged by him (see, Basch v Basch, 114 AD2d 829) and we discern no basis for substituting our discretion for that of the Supreme Court (see, Romanoff v Romanoff, 111 AD2d 158). Under the circumstances, the most effective remedy for resolution of the disputed issues of financial capacity and standard of living is a. speedy trial (Basch v Basch, supra; Romanoff v Romanoff, supra). Kunzeman, J. P., Rubin, Harwood and Balletta, JJ., concur.